BARDGETT, Judge,
dissenting.
I respectfully dissent. The principal opinion premises the exemption on the fact that the Missouri company, Western Trailer Service, Inc., brought the trailers into Missouri and delivered them back into Kansas after performing all of the repair work in Missouri. Apparently, the tax would be applicable and the exemption not applicable had Santa Fe Trailer Corporation brought the trailers into Missouri for Western Trailer Service, Inc., to work on and then took its own trailers back into Kansas. I do not believe the applicability of the exemption is to be determined simply on the basis of who brings the equipment into Missouri. I would hold the exemption not applicable and, therefore, I dissent.